Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 1 of 33 PagelD: 72

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

GUSTAVO MARTINEZ,
Plaintifé,
Vv.
CITY OF ASBURY PARK, MONMOUTH
COUNTY, BORQUGH OF BELMAR, AMIR

BERCOVICZ, and JOHN DOE
OFFICERS 1-14,

 

Defendants.

Hon. Anne E. Thompson, U.S.D.J.

Civil Action No.:

08710-AET-DEA

3:20-cv-

 

 

 

BRIEF OF DEFENDANT MONMOUTH COUNTY IN SUPPORT OF ITS MOTION TO
DISMISS PLAINTIFF’S COMPLAINT PURSUANT TO FED. R. CIV. P.
12 (b) (6) FOR FAILURE TO STATE A CLAIM

 

Of Counsel & On the Brief:
Robyn B. Gigl, Esq. (01358-1977)
Fay Szakal, Esq. (11433-2014)

Robyn B. Gigl, Esq. (01358-1977)
Fay Szakal, Esq. (11433-2014)
GluckWalrath LLP

4 Paragon Way

Suite 400

Freehold, New Jersey 07728

{732) 530-8822 (Phone)

(732) 530-6770 (Facsimile)

rgigleglucklaw.com (email)

 

Cszakal@glucklaw.com (email)
Special Counsel for Defendant
Monmouth County

 
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 2 of 33 PagelD: 73

TABLE OF CONTENTS

TABLE OF AUTHORITIES 2.2... ccc eee ete ee te tte ee ees Li

PRELIMINARY STATEMENT 2... ce eee eee ee ee ee ee ee ee eee eee 1

STATEMENT OF FACTS 2... ccc ee ee ee tee eet eee eee ees 2

LEGAL ARGUMENT 2... ee ee ee ee ee eee eee ees 10
POINT I

PLAINTIFF’ S COMPLAINT FAILS TO MEET THE PLEADING
REQUIREMENTS OF FED. R. CIV. FP. 8 WITH REGARD TO DEFENDANT
MONMOUTH COUNTY, AND THEREFORE MUST BE DISMISSED AS TO
MONMOUTH COUNTY PURSUANT TO FED. R. CIV. P. 12(b) (6) .......... 10

A. Plaintiff's Complaint Lumps All of the Defendants
Together and Does Not Specify What Monmouth County
is Alleged to Have Done Wrong........ ccc cece ee eee ee eee 10

B. Plaintiff’s Complaint Fails to Provide Notice to
Monmouth County as to What Wrongdoing it Engaged In....12

POINT II
EVEN IF THE COURT FINDS PLAINTIFF'S COMPLAINT SUFFICIENT
UNDER FED. R. CIV. P. 8, PLAINTIFF'S CLAIMS UNDER 42 U.S.C.
§ 1983 FAIL TO STATE A CLAIM .. 1... cc ee ee eee eens 20
POINT III
PLAINTIFF FAILS TO STATE A CAUSE OF ACTION UPON WHICH
RELIEF CAN BE GRANTED UNDER STATE LAW BECAUSE THE MONMOUTH
COUNTY SHERIFF'S OFFICERS ACTED SPECIFICALLY IN ACCORDANCE
WITH STATE LAW GOVERNING THEIR CONDUCT ....... 0.0000 cee e eevee 24

CONCLUSION 0... cee ce ee ee ee eee eee ee eee eens 29
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 3 of 33 PagelD: 74

TABLE OF AUTHORITIES

 

 

 

 

Cases
Ashcroft v. Iqbal, 556 U.S. 662 (2009) ...... eee ee ee ee passim
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ........... passim
Belmont v. MB Inv. Partners, Inc., 708 F.3d 470 {3d Cir.
ZOL2Z) Circe ccc ree eee ee ee ee ee ee ee ee eee ee ee ne eee ee eee eens 10
Bistrian v. Levi, 696 F.3d 352 (3d Cir. 2012) ....... eee ee ee 8

Board of County Com'’rs of Bryan County, OkKl. v. Brown, 520

 

 

U.S. 397 (1997) co. cc ee eee ee eee e eee e een 7
City of Canton, Ohio v. Harris, 489 U.S. 378 (1989) ........ 20-22
Fowler v. UPMS Shadyside, 578 F.3d 203 (3d Cir, 2009) .......... 9

 

Galicki v. New Jersey, 20135 WL 3970297 (D.N.J. June 29,

 

2 0s De 11
Gibson v. Inacio, 2010 WL 3943684 (D.N.J. October 5S, 2010) .... 26
Gregoire v. Biddle, 177 F.2d 579 (C.A.2 1949) ..............0-. 17

 

In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410
(BQ Cir. 1997) Love cee ee ee ee eee eae 11,12

 

McMillian v. Monroe County, Ala., 520 U.S. 781 (1997) .......... 7

 

Monell v. New York City Dept. of Soc. Services, 436 U.S,
658 (1978) Loe ee eee ee ee eee eee eee ene 20,22

 

Nieves v. Bartlett, U.S. , 139 S. Ct. 1715 (2019) ...... 17

 

Ranko v. Saudino, 15-8483 (ES), 2016 WL 1529835 (D.N.d.

 

Apr. 15, 2016) 2... eee ee ee eee eee ne eee ee eens 9
State v. Hughes, 230 N.J. Super. 223 (App. Div. 1989) ...... 26,27
State v. Kelly, 84 N.J.L. 1 (1913) «2... . eee ee ee ee, 24-26,28
State v. Lashinsky, 81 N.Jd. 1 (1979) ... ee ee 18,27

 

ii
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 4 of 33 PagelD: 75

FEDHRAL RULES

Fed. R. Civ. Pl 8 cece cee cece ee ee ee ee ee ees passim
Fed. R. Civ. P. 8a} (2) cece ccc ccc ee te eee ee eet 14
Fed R. Civ. P. 12(b) (6) .... ee ee ee eee es passim
STATUTES
42 U.8.C. & 1983 Lo ee ee ee eee ees 7,29
N.J.S.A. 2C:33-L(D) Lo een etn 5
N.J.S.A, 1016-2 Li ee ee ee ee ees 7
N.J.S.A, 30:8-1L oe ee ee ee eens passim

Lai
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 5 of 33 PagelD: 76

PRELIMINARY STATEMENT

 

In his Complaint, Plaintiff Gustavo Martinez, a reporter
for the Asbury Park Press, describes, in vivid prose, police
actions he experienced in the hours after the June 1, 2020 Black
Lives Matter protest in Asbury Park, New Jersey. Although
written in a style more befitting a memoir or historical
rendering of the protests, the Complaint, no matter how
engrossing, suffers from an inherent flaw — it does not state a
cause of action against Monmouth County, which had nothing to do
with the alleged assault and any alleged infringements on his
constitutional rights.

Plaintiff does not make a single specific allegation of
assault or deprivation of rights against Monmouth County and its
employees. The only paragraph which discusses the minimal
involvement of the Monmouth County Sheriff's Office in
Plaintiff's experience on June 1, states that Plaintiff had
already been arrested by an officer of another jurisdiction by
the time he engaged with a Sheriff's Officer. Nevertheless,
Plaintiff alleges that Monmouth County failed to properly train
and supervise its employees - who did not cause his arrest, did
nothing to violate his civil and constitutional rights, and took
only those actions which they were statutorily mandated to take.
Thus, Plaintiff's pleading is both legally deficient under the

Federal Rules of Civil Procedure and fails to state a legally
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 6 of 33 PagelD: 77

cognizable claim against Monmouth County. As a result, Mr,
Martinez’ Complaint as to Monmouth County must be dismissed with
prejudice.

Most importantly, Plaintiff's claims disregard that the
actions of the Monmouth County Sheriff’s Officers with regard to
Plaintiff were consistent with, and mandated by, New Jersey law
governing such actions. As such, Plaintiff's claims fail as a
matter of law.

Therefore, Defendant Monmouth County by way of this motion
moves to dismiss the Complaint pursuant to Fed. R. Civ. P.
12(b6) (6) for failure to state a claim.

STATEMENT OF FACTS

 

The Complaint arises out of the June 1, 2020 Black Lives
Matter protest that occurred in the City of Asbury Park, New
Jersey, which event Plaintiff Gustavo Martinez (*Piaintiff£”)
attended as a member of the media. (Compl.*, qq 1-2). The City of
Asbury Park (“Asbury Park”) acknowledged that the protest was
intended to be peaceful, and that “peaceful assemblies are the
lifeblood of our democracy.” (Compl., Exh. A). In the interest
of protecting the “safety of the organizers and attendees of the
peaceful demonstration,” Asbury Park issued a Proclamation of

State of Emergency enacting a temporary curfew to be in effect

 

* “Compl.” shall hereinafter refer to Plaintiff's Complaint filed on

July 13, 2020, which is ECF 1 on the docket.

2
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 7 of 33 PagelD: 78

from 8:00 p.m. on June 1, 2020 through 5:00 a.m. the following

morning. (Id.}) The Proclamation specified, in pertinent part:

During the hours of curfew, all persons are prohibited
from using, standing, sitting, travelling or being
present on any public street or in any public place,
including for the purpose of travel, with the
following exemptions: . . . [a]Jll law enforcement,
firefighters, paramedics or other medical personnel,
as well as any other emergency response personnel
authorized by the State of New Jersey, and
credentialed members of the media.

 

(Id. (emphasis added)).

After the curfew went into effect at 8:00 p.m., Asbury Park

police engaged in activity to clear the protesters and prevent

civil unrest. (Compl., 4 3). Shortly after 10:00 p.m., the
situation involving Plaintiff occurred. (Compl., Exh. D, p. 5; 9
30). Plaintiff alleges that during this police intervention and

in the course of his filming and broadcasting of the aftermath
of the protest, he was assaulted by police officers, unlawfully
arrested, detained, and deprived of his civil and constitutional
rights as a member of the press* as a result of same. (Compl., If
1-4, 25). Video footage appended to Plaintiff's pleading as well

as the subsequent police report confirm that Asbury Park police

 

* This motion is brought pursuant to Fed. R. Civ. P. 12(b) (6). only
facts alleged in the Complaint, and contained in exhibits attached
thereto, are properly before the Court at this juncture. Extended
recitation of the facts and contents of these exhibits is duplicative
of the Complaint and not necessary at this time.

3
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 8 of 33 PagelD: 79

officers conducted Plaintiff's arrest. (Compl., Exh. D, pp. 1-2,
6, 8-9; Ff 28-29).

According to the Complaint, the arresting officers brought
Plaintiff to a Monmouth County Sheriff's Office van for
transportation to the police headquarters in the Borough of
Belmar. {Compl., ff 26-27). This section of the Complaint
includes the only events of the evening that involved Defendant
Monmouth County, which states, in pertinent part:

26. The arresting officers handed Mr. Martinez to
another officer, who took him to a van that read
“Monmouth County Sheriff.” The van was surrounded by a
group of officers wearing jackets emblazoned with the
word “Sheriff.” One of those officers noticed Mr.
Martinez’s press badges and inquired about them. Mr.
Martinez identified himself as a reporter, now for the
second time following his arrest. Mr. Martinez was
nevertheless stripped of his protective gear and loaded
into the van. As the officer sat him down in the van
and slammed the door shut, Mr. Martinez’s press badges
still dangled around his neck.

27. Mr. Martinez was driven to the nearby town of
Belmar, along with other individuals arrested at the
protest. He was unloaded at the Belmar police station
along with the other arrestees.

(Compi. ¥§ 26-27; and see generally Compl.).

 

Approximately five (5) hours after his arrest, Plaintiff

was provided with a summons and complaint from the Asbury Park

Police and released from the Belmar police station. (Compl.,
30). The Criminal Summons stated that Plaintiff “within the
jurisdiction of [Asbury Park Municipal Court], knowingly,

purposely fail [sic] to obey an order to disperse” in violation

4
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 9 of 33 PagelD: 80

of N.J.S.A. “2C:33-1B." (Compl., Exh. C). Lieutenant Bercovicz
signed the Criminal Summons. (Id.}) This charge is not, in fact,
a violation of the curfew promulgated in Asbury Park's
Proclamation of State of Emergency, nor of any other local
curfew ordinance. Rather, N.J.S.A. 2C€:33-1(b) ais the criminal
code addressing “Riot” and specifically “[flailure of disorderly

persons to disperse upon official order.” It reads

Where five or more persons are participating in a
course of disorderly conduct . . . likely to cause
substantial harm, a peace officer or other public
servant engaged in executing or enforcing the law may
order the participants and others in the immediate
vicinity to disperse. A person who refuses or
knowingly fails to obey such an order commits a
disorderly persons offense.

IN.J.S.A. 2C:33-1(b).]

The Investigation by the Monmouth County Prosecutor's
Office (the “MCPO”) revealed that Asbury Park police believed
Plaintif£ was amongst the rioters and resistors to the order to
disperse, and were unable to discern he was a member of the
media due to obscured press credentials. (Compl., § 34). The
MCPO's enclosure letter addressed to Plaintiff and containing
the Investigative Report notes that the Asbury Park police
involved in the arrest believed that Plaintiff was a protestor
disobeying curfew and orders to disperse for over two (2) hours
and that this belief was predicated on “the brevity of their

interaction with you... . , your dark clothing, poor lighting
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 10 of 33 PagelD: 81

in the area, your positioning alongside of protesters, and the
absence of clearly identifiable press credentials, which the
video footage reveals to have been backwards throughout the
night.” (Compl., Exh. D, op. 3). Plaintiff's apparel was
distinguished from other members of the press appearing in his
video footage and in the police body camera footage, who wore
bright neon vests with the word “PRESS” printed thereon. (Id. at
pp. 3, 8, videos and photos).

With regard to Sheriff's Officers from Monmouth County, as
well as the officers from the Borough of Belmar, who interacted
with Plaintiff after his arrest, the MCPO noted in its
Investigative Report that whether Plaintiff identified himself
as press to those officers is of no moment because these
officers from Monmouth County and the Borough of Belmar “were
unaware of the specific circumstances that led to [Plaintiff's]
arrest.” (Compl., Exh. D, p. 7). The MCPO further concluded that
“While the city issued Emergency Proclamation exempted
credentialed press from the curfew, it did not create a similar
exemption for other laws such as the failure to disburse [sic].

Nor is there a blanket prohibition on the arrest of a
reporter.” (Compl., Exh. D, p. 8 {internal citation and footnote

omitted)).
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 11 of 33 PagelD: 82

Plaintiff's Complaint includes six (6) causes of action,
with the first five (5) aimed at Lieutenant Bercovicz and other
fictitious defendants representing the police officers who
allegedly assaulted and arrested Plaintiff. The remaining Sixth
Cause of Action is the only one that asserts claims against
Monmouth County as one of three “Municipal Defendants”’. This
count alleges that the “Municipal Defendants” failed to properly
train and supervise the fictitious defendant officers in
handling credentialed journalists at the protest, and
particularly Plaintiff, in violation of 42 U.S.c. § 1983 and
N.J.S.A. 10:6-2. (Compl., f= 73-82). Plaintiff opines and
speculates

[Tlhere is no doubt that the arrest of a reporter who
was not violating any law at a protest will frequently
deprive that reporter of his or her rights under the
United States Constitution and the Constitution of the
state of New Jersey. It is obvious that officers would
need to know how to address journalists covering major
events like protests. The failure to train and
supervise officers and employees on how to treat
reporters in light of the obvious need to do so is
reflective of Municipal Defendants’ unconstitutional
custom and policy of deliberate indifference to Mr.
Martinez’s and journalists’ safety, well-being, and
constitutional rights. It ais highly likely that

 

* Although Monmouth County is not a “municipality” pursuant to New

Jersey definitions under N.J.S.A. 40A:12-2(d) and (e), the County may
be included under the umbrella of “municipality” for the purposes of §
1983 liability analysis according to Supreme Court precedent. See
generally McMillian v. Monroe County, Ala., 520 U.S. 781 (1997) and
Board of County Com'rs of Bryan County, Okl, v. Brown, 520 U.S. 397
(1997) (each discussing a county as either an agent of the State or as
a municipality for purposes of § 1983 liability, making no distinction
for county as a distinct public entity).

 

 

7
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 12 of 33 PagelD: 83

Defendants will continue to violate ‘journalists’
constitutional rights without adequate training and
supervision.

[(Compl. J 81).]

In his allegations and cause of action against Monmouth
County, Plaintiff fails to meet the pleading requirements of
Fed. R, Civ. P. 8, and as such Monmouth County must be dismissed
from this matter pursuant to Fed. R. Civ. P. 12(b} (6). Moreover,
even assuming arguendo that the Court finds that Plaintiff has
sufficiently met the pleading requirements of the Court Rules,
Plaintiff's cause of action against Monmouth County still fails
to state a claim upon which relief can be granted as a matter of
law.

STANDARD OF REVIEW

 

For a complaint to survive a motion to dismiss pursuant to
Fed. R. Civ. P. 12{b) (6), it must contain “factual content that
allows the court to draw the reasonable inference that the
defendant is liable for the alleged misconduct.” Ashcroft v.

Igbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

 

Twombly, 550 U.S. 544, 556 (2007)). In Twombly and its progeny,
the United States Supreme Court established a three-step inquiry
to determine if the pleading standard was sufficient to survive

a 12(b) (6} motion. See Bistrian v. Levi, 696 F.3d 352, 356 (3d

 

Cir. 2012) (interpreting the Twombly/Iqbal inquiry).
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 13 of 33 PagelD: 84

First, the court must “outline the elements a plaintiff
must plead to state a claim for relief.” Id. Second, the court
“must peel away those allegations that are no more than
conclusions and thus not entitled to the assumption of truth.”
Id. Third, the court must ‘look for well-pled factual
allegations, assuming their veracity, and then determine whether
they plausibly give rise to an entitlement to relief.” Id. This
final step in the analysis is “a context specific task that
requires the reviewing court to draw on its judicial experience
and common sense.” Id. (internal citations and quotations
omitted).

Pursuant to the Twombly/Iqbal progeny, a plaintiff must
plead sufficient factual and specific conduct as to each
individual defendant, not paint all defendants with a broad
brush, lumping them together for alleged conduct. Ranko v.
Saudino, 15-8483 (ES), 2016 WL 1529835, at *2 (D.N.J. Apr. 15,
2016). “The complaint must allege sufficient factual matter to
show that the claim is facially plausible” as to the specific

defendant accused. Fowler v. UPMS Shadyside, 578 F.3d 203, 210

 

(3d Cir. 2009) (internal citations and quotations omitted). “A
claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 14 of 33 PagelD: 85

Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 483 n.17 (3d

 

Cir. 2012) (quoting Ighal, supra, 556 U.S. at 678).

Here, Plaintiff’s Complaint falls woefully short’ of
pleading specific facts and conduct that would allow the Court
to draw a reasonable inference that Defendant Monmouth County is
liable for some wrong committed against Plaintiff. Indeed,
assuming arguendo their veracity, the only specific facts
alleged with regard to the behavior of Monmouth County
employees, here the Sheriff's Officers on the night of
Plaintiff's arrest, demonstrate that the County’s employees were
acting in accordance with State statutory duties and
obligations. As such, Plaintiff's Complaint must be dismissed as
to Defendant Monmouth County pursuant to Fed. R. Civ. P.
12(b} (6), and as further argued herein.

LEGAL ARGUMENT
POINT I

PLAINTIFF'S COMPLAINT FAILS TO MEET THE PLEADING REQUIREMENTS OF
FED. R. CIV. P. 8 WITH REGARD TO DEFENDANT MONMOUTH COUNTY, AND
THEREFORE MUST BE DISMISSED AS TO MONMOUTH COUNTY PURSUANT TO
FED. R. CIV. P. 12({b) (6)

 

 

 

A. Plaintiff’s Complaint Lumps All of the Defendants
Together and Does Not Specify What Monmouth County is
Alleged to Have Done Wrong.

In a statement of factual allegations spanning eighteen

(18) pages, Plaintiff summarizes the entirety of his

interactions with Defendant Monmouth County in one-and-one-half

LO
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 15 of 33 PagelD: 86

(1%) paragraphs. Thereafter, in the only count of the Complaint
seeking relief against Monmouth County, the Sixth Cause of
Action (*Count Six"), Plaintiff asserts generalized claims
against the three Municipal Defendants - Asbury Park, Belmar and
Monmouth County - for failure to train and supervise without in
any way distinguishing the differing roles of the various
Municipal Defendants.
The operative allegations of Count Six allege that:

76. The Municipal Defendants’ training policies were
inadequate to train their officers and employees to
carry out their duties at protests where credentialed
journalists were expected to be in attendance or at
the police stations where arrestees would be held.

77. The Municipal Defendants failed to supervise their
officers and employees in carrying out their duties at
protests where credentialed journalists were expected
to be in attendance or at the police stations where
arrestees would be held.

[(See Compl., §§ 76-77.)]

By pleading in this fashion and lumping all of the so-
called Municipal Defendants together, Plaintiff has failed under
Fed. R. Civ. P. 8 to put Defendant Monmouth County on notice of
its alleged wrongdoing. This failure requires the dismissal of

the Complaint. Galicki v. New Jersey, 2015 WL 3970297 *5-6

 

(D.N.g. June 29, 2015).%

 

“While normally a dismissal based upon the failure to place a defendant
on notice would be without prejudice, for the reasons that follow in
Points II and III infra, any amendment would be futile as a matter of
law. In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434

 

11
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 16 of 33 PagelD: 87

Under the current Complaint, Monmouth County does not know
if Plaintiff is alleging it had a responsibility to train or
supervise Asbury Park and/or Belmar police officers or if the
allegations are limited solely to the Monmouth County Sheriff's
Officers who placed Plaintiff in a Sheriff's Office van and
transported him to the Belmar police station. Even assuming it
is only for the latter, Plaintiff does not assert any conduct by
Monmouth County Sheriff's Officers that would demonstrate a lack
of training and supervision. Indeed, as noted in Point III,
infra, accepting arrestees from municipal police departments is
part of a Sheriff’s Office's legal obligations, and thus, as a
matter of law, the Monmouth County Sheriff's Officers acted
appropriately. See N.J.S.A. 30:8-1; see also Point III.

Accordingly, Plaintiff's Complaint is deficient and must be
dismissed,

B. Plaintiff’s Complaint Fails to Provide Notice to
Monmouth County as to What Wrongdoing it Engaged In.

Although Fed. R. Civ. P. 8 requires a “simple, concise, and
direct” recitation of the alleged facts giving rise to a claim;
in Twombly and Igbal, supra, the Supreme Court reexamined the
standards necessary for a complaint to meet the notice
requirements likewise codified in Rule 8. Taken as a whole and

assuming arguendo the veracity of the facts asserted therein,

 

(3d Cir. 1997). Accordingly, the Complaint should be dismissed with
prejudice as to Monmouth County.

12
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 17 of 33 PagelD: 88

Plaintiff's Complaint fails to meet the notice requirement in
Fed. R. Civ. P. 8 with regard to his claim against Monmouth
County. As such, the County’s Motion to Dismiss pursuant to Fed.
R. Civ. P. 12(b) (6) must be granted.

In Igbal the Court stated, “the pleading standard Rule 8
announces does not require ‘detailed factual allegations,’ but
it demands more than an unadorned, the-defendant-unlawfully-
harmed-me accusation.” 556 U.S. at 678.

In explaining its holding in Twombly, the Court in Iqbal
held that a court in examining the sufficiency of a pleading on
a motion to dismiss was to be guided by two principles.

First, the tenet that a court must accept as true all
of the allegations contained in a complaint is
inapplicable to legal conclusions. Threadbare recitals
of the elements of a cause of action, supported by
mere conclusory statements, do not suffice. [Twombly,
550 U.S.] at 555 [] (Although for the purposes of a
motion to dismiss we must take all of the factual
allegations in the complaint as true, we “are not
bound to accept as true a legal conclusion couched as

 

 

 

 

a factual allegation” (internal quotation marks
omitted)). Rule 8 marks a notable and generous
departure from the hyper-technical, code-pleading

 

regime of a prior era, but it does not unlock the
doors of discovery for a plaintiff armed with nothing
more than conclusions. Second, only a complaint that
states a plausible claim for relief survives a motion
to dismiss. Id., at 556 []. Determining whether a
complaint states a plausible claim for relief will, as
the Court of Appeals observed, be a context-specific
task that requires the reviewing court to draw on its
judicial experience and common sense. [] But where the
well-pleaded facts do not permit the court to infer

 

 

 

13
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 18 of 33 PagelD: 89

more than the mere possibility of misconduct, the
complaint has alleged-but it has not “show[n]” “that
the pleader is entitled to relief.” Fed. Rule Civ.
Proc, 8{a) (2).

[Igbal, supra, 556 U.S. at 678-79 (some internal citations
omitted) (emphasis added} .]

In the present matter, the sole count of the Complaint
addressing conduct of Monmouth County employees claims that
Monmouth County failed to train and failed to supervise its
officers with regard to interactions with members of the press
reporting on protests, yet the factual assertions within the
Complaint contain no assertions of misconduct by these
employees, the Sheriff's Officers.

According to the Supreme Court:

To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true,
to “state a claim to relief that is plausible on its
face”. . . . A claim has facial plausibility when the
plaintiff pleads factual content that allows the court
to draw the reasonable inference that the defendant is
liable for the misconduct alleged.

Iqbal, supra, 556 U.S. at 678.

Thus, when reviewing the sufficiency of a Complaint under a
Twombly/Igqbal analysis the court must first look to determine
which allegations of the Complaint are not entitled to the
“assumption of truth.” Id. at 680.

In the present matter, Plaintiff’s Count Six against

Monmouth County - that it failed to supervise and train its

14
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 19 of 33 PagelD: 90

employee Sheriff's Officers - is distinctly not entitled to the
assumption of truth because there is not a single factual
allegation to support it. Plaintiff broadly states that the
Monmouth County Sheriff's Officers have not been trained in the
First Amendment and in handling media at protests, yet alleges
no facts to support this claim. Monmouth County is left
wondering, what is the misconduct that leads Plaintiff to this
conclusion that it failed to train and supervise these officers?

Assuming for purposes of argument only the truth of
Plaintiff's factual account of his interactions with Monmouth
County Sheriff's Officers stated in paragraphs 26 and 27 of his
Complaint, Plaintiff has established only three things: (1) he
Was purportedly assaulted and had already been arrested by the
Asbury Park Police prior to interaction with the Sheriff's
Officers; (2) a Sheriff's Officer noticed and asked about his
press badges; and (3) one or more Sheriff’s Officers placed
Plaintiff in a van and transported him to a Belmar police
station. Not one of these facts represents any misconduct by the
Sheriff's Officers that any training or supervision could have
precluded.

Indeed, the Sheriff's Officers acted in conformity with
their lawful purpose: they received an arrestee and transported
him to a place of detention. See N.J.S.A. 30:8-1. That a

Sheriff's Officer asked Plaintiff a question does not give rise

15
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 20 of 33 PagelD: 91

to misconduct nor detract from the fact that an Asbury Park
police officer having jurisdiction in the area had already
arrested and placed Plaintiff in police custody. Without notice
of what exactly that or any other Sheriff's Officer’s alleged
misconduct is, Plaintiff fails to satisfy the first inquiry
under Twombly/Igbal and sufficiently plead a cause of action.

The next step in this Court's analysis is to examine any
factual allegations of Plaintiff's Complaint “to determine if
they plausibly suggest an entitlement to relief.” Id. Once again
the facts of Plaintiff’s Complaint that specifically recount the
actions of the Monmouth County Sheriff's Officers create no
plausible basis for relief. Plaintiff does not claim he was
abused or assaulted when received by the Sheriff's Officers and
transported to Belmar, and it appears his only basis for the
belief that the Sheriff's Officers were not trained in the First
Amendment is that one such officer asked Plaintiff an
unspecified question about the press badges he wore.

In this regard, it is clear that a law enforcement officer
asking a question is not a basis for liability under § 1983 or
New Jersey law. Otherwise every officer of the law would be in
jeopardy when speaking with an arrestee no matter the context,
because the officer’s words could be subjectively interpreted as
proof of an unconstitutional arrest. The Supreme Court has

rejected the subjective interpretation of law officers’ speech

16
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 21 of 33 PagelD: 92

for the exact reason that “doubtful retaliatory arrest suits
[could] proceed based solely on allegations” stemming from an

officer’s speech. See Nieves v. Bartlett, U.S. , 139 8.

 

Ct. 1715, 1725 (2019).

As a result, policing certain events like an unruly
protest would pose overwhelming litigation risks. Any
inartful turn of phrase or perceived slight during a
legitimate arrest could land an officer in years of
litigation. [Plaintiff‘s] standard would thus “dampen
the ardor of all but the most resolute, or the most
irresponsible, in the unflinching discharge of their
duties.” [] It would also compromise evenhanded
application of the law by making the constitutionality
of an arrest vary from place to place and from time to
time depending on the personal motives of individual
officers. [] Yet another predictable consequence of
such _ a rule is that officers would simply minimize
their communication during arrests to avoid having
their words scrutinized for hints of improper motive —
a result that would leave everyone worse off. [].

 

 

 

 

 

 

 

 

 

[Id. {quoting Gregoire v. Biddle, 177 F. 2d 579, 581 (C.A.2

 

1949) (Learned Hand, C.J.)) (internal quotations and citations
omitted) (emphasis added}.]

Plaintiff's Complaint here seems to interpret notice of
some cause of action from the factual assertion that a Sheriff's
Officer “noticed [Plaintiff's] press badges and inquired about
them.” (Compl., § 26). This court, however, per the guidance in
Bartlett, must avoid scrutinizing the Sheriff's Officer's
alleged inguiry, and any subsequent action or inaction, where
there is no objective basis beyond the inquiry itself to

establish a fundament of a plausible cause of action from same.

17
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 22 of 33 PagelD: 93

The inquiry itself and the context in which it was made, after
Plaintiff's arrest by an officer from the municipality having
jurisdiction over the protest and aftermath, in no way implicate
a plausible cause of action against Monmouth County for failure
to train or supervise.

Moreover, Plaintiff’s status as a member of the press did
not provide him with blanket immunity from arrest such that the
Sheriff's Officer would have immediate cause to recognize a
violation of Plaintiff’s protected rights. Indeed, in State v.
Lashinsky, the New Jersey Supreme Court held that a press
photographer could be “convicted as a disorderly person for his
refusal to heed a police officer's order to move back from the
immediate vicinity of a gory, fatal automobile accident.” 81
N.J. 1, 5-6 (1979). Notably, the press photographer initially
showed his press credentials to the officer in an attempt to
rebuff the order to move from the scene, to which the officer
responded “I don’t care at this point,” and again instructed him
to leave, ultimately arresting him. Id. at 7. Under the court's
analysis, that the officer verbalized that he did not “care” in
that moment about the photographer's press credentials was not
dispositive hecause the photographer had disobeyed a reasonable
order that was issued to “protect[] a vital State interest,

securing the safety of persons involved in an emergency mishap

18
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 23 of 33 PagelD: 94

by protecting a police officer from unjustifiable interference
in the performance of his duties.” Id. at 18.

Thus, press credentials do not act as impenetrable force
fields nor get-out-of-jail free cards - “constitutional
prerogatives of the press must yield, under appropriate
circumstances, to other important and legitimate government
interests.” Id. at 13.

In the present matter, Plaintiff's status as a reporter did
not and could not signify to the Monmouth County Sheriff's
Officers that he was wrongfully arrested, immune from arrest, or
otherwise. Moreover, these Sheriff's Officers had no statutory
or legal authority to question the basis of Plaintiff's arrest
Since they were not the arresting authority and had not
witnessed the events leading to same.

It is therefore respectfully submitted that when analyzed
in accordance with the Supreme Court’s holdings in Twombly and
Igbal, the allegations in Plaintiff's Complaint have not “nudged
[his] claims . . . across the line from conceivable to
plausible,” Igbal, 556 U.S. at 680, and do not meet the pleading
requirements of Fed. R. Civ. P. 8. Accordingly, Plaintiff’s
Complaint must be dismissed as to Monmouth County for failure to

state a claim pursuant to Fed. R. Civ. P. 12(b) (6),

19
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 24 of 33 PagelD: 95

POINT IT

EVEN IF THE COURT FINDS PLAINTIFF'S COMPLAINT SUFFICIENT UNDER
FED. R. CIV. FP. 8, PLAINTIFF’ S CLAIMS UNDER 42 U.S.C. § 1983
FAIL TO STATE A CLAIM

To bring a successful claim under 42 U.S.C. § 1983 against
a municipality, a plaintiff must plead and then prove that a
municipal agent's conduct was part of an established policy and

procedure that caused a constitutional deprivation. Monell v.

New York City Dept. of Soc. Services, 436 U.S. 658 (1978). It is

 

mot sufficient for a plaintiff to allege that a training program
for a class of employees “represents a policy” for which the

municipality is responsible. City of Canton, Ohio v. Harris, 489

 

U.S. 378, 389 (1989). Rather, the inadequacy of police training
and supervision may serve as a basis for municipal liability
under Monell only where “the need for more or different training
is so obvious, and the inadequacy so likely to result in the
violation of constitutional rights, that the policymakers

can reasonably be said to have been deliberately indifferent to
the need.” Id, at 390.

As articulated in Harris, liability against a municipality

for failure to train is contingent upon “the identified
deficiency in a [] training program [ ] beling] closely related
to the ultimate injury.” Id. at 391. In other words, the

deficient training must be proved to have “actually caused the

 

20
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 25 of 33 PagelD: 96

police officers’ indifference” to the constitutional right. Id.

 

(emphasis added).

To adopt lesser standards of fault and causation
would open municipalities to unprecedented liability
under § 1983. In virtually every instance where a
person has had his or her constitutional rights
violated by a city employee, a § 1983 plaintiff will
be able to point to something the city could have done
to prevent the unfortunate incident. Thus, permitting
Cases against cities for their “failure to train”
employees to go forward under § 1983 on a lesser
standard of fault would result in de facto respondeat

 

superior liability on municipalities - a result we
rejected in Monell []. It would also engage the

federal courts in an endless exercise of second
guessing municipal employee-training programs.

(Id. at 391-92 (internal citations omitted) .]

As such, Plaintiff in the present matter must plead facts
sufficient to establish that Monmouth County’s alleged failure
to train/supervise the Sheriff's Officers with whom Plaintiff
interacted on June 1, 2020, actually caused the alleged
deprivation of his constitutional rights. Plaintiff's Complaint
fails to meet this standard of fault and causation, nor can it
because, as alleged in the Complaint, Plaintiff was already
under arrest when turned over to the Monmouth County Sheriff's
Officers. As set forth in Point III, infra, given those facts,
the Monmouth County Sheriff’s Officers were required under New
Jersey law to receive and transport Plaintiff.

Furthermore, according to Count Six, Monmouth County’s

“failure to train and supervise officers and employees on how to

21
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 26 of 33 PagelD: 97

treat reporters in light of the obvious need to do so is
reflective of Municipal Defendants’ unconstitutional custom and
policy of deliberate indifference to Mr. Martinez’s and
journalists’ safety, well-being, and constitutional rights.”
(Compl., § 81). In other words, Plaintiff wants the Court to
assume the effect “reflect[s]"* the cause, i.e., hecause he was
allegedly deprived of his rights there must have been a failure
to train as to those rights. To accept this premise as
sufficient to plead a cause of action would be directly contrary
to Monell and Harris and would essentially create a cause of
action for de facto respondeat superior liability. This cannot
be the case per the decisions of the highest Court.

It is, instead, Plaintiff’s burden in his pleading to
present at least some facts sufficient to show that the alleged
lack of training by Monmouth County was the actual cause of his
purported constitutional injury. Harris, supra, 489 U.S. at 393
(O'Connor, J. concurring). He fails to meet this burden. Indeed,
he fails to allege any facts to demonstrate that a Monmouth
County Sheriff's Officer played a role in any alleged
constitutional deprivation Plaintiff may have endured. Again,
the facts asserted by Plaintiff, taken to be true for the
purposes of this motion, show that a Sheriff’s Officer received
Plaintiff into custody after he was already arrested and

detained by an Asbury Park officer. There is no allegation of

22
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 27 of 33 PagelD: 98

Misconduct by the Sheriff's Officer, but only a claim that he
inquired about Plaintiff's press credentials prior to
transporting him to a nearby police station in Belmar. As
addressed more fully under Point III herein, that was the only
lawful action the involved Sheriff's Officer could have taken
notwithstanding any inquiry about Plaintiff's purposes at the
protest.

Thus, not only has Plaintiff failed to allege any facts
showing a Monmouth County Sheriff's Officer's misconduct, but
also has failed to allege any facts connecting Plaintiff's
alleged unconstitutional treatment with actions by the Sheriff's
Officers. Plaintiff’s Complaint is devoid of any reference to
any official policy, procedure or custom regarding interactions
and arrests of reporters and members of the press in Monmouth
County that were violations of constitutional protections, nor
indeed any misconduct of a Sheriff’s Officer occurring on the
night in question.

In short, no causal connection whatsoever has been made
between the alleged violation of Plaintiff’s constitutional
rights and training programs for the Monmouth County Sheriff's
Officers such that “deliberate indifference” to constitutional

rights of the press can be even remotely discerned.

23
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 28 of 33 PagelD: 99

For these reasons, Plaintiff’s § 1983 claim as to Monmouth
County must be dismissed as he fails to state a claim upon which
relief can be granted.

POINT IIT

PLAINTIFF FAILS TO STATE A CAUSE OF ACTION UPON WHICH RELIEF CAN
BE GRANTED UNDER STATE LAW BECAUSE THE MONMOUTH COUNTY SHERIFF'S
OFFICERS ACTED SPECIFICALLY IN ACCORDANCE WITH STATE LAW
GOVERNING THEIR CONDUCT . 7 .

 

The jurisdiction and conduct of Sheriff's Officers is
Gictated by the New Jersey Constitution and statutory authority.
Under the section of state law governing county and municipal
penal institutions, the actions of Sheriff's Officers who
receive arrestees are specifically proscribed.

Sheriffs and jailers shall receive from constables or
other officers all persons apprehended by such
constables or officers for offenses against this
state. A sheriff or jailer refusing to receive any
such offenders shall he guilty of a misdemeanor and on
conviction shall be fined at the discretion of the
court.

 

[IN.J.S.A. 30:8-1 (emphasis added) .]

There is long-standing case law interpreting this statute’s
constraints on a Sheriff's oOfficer’s decision-making when
receiving an arrestee that remains unrefuted and binding. In
State v. Kelly, the Hudson County Sheriff was presented with a
man arrested based on a warrant of arrest. 84 N.J.L. 1, 2
(1913). When the arresting officer presented him for confinement

pending a hearing, the sheriff released him on the basis of his

24
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 29 of 33 PagelD: 100

belief that the warrant was not sufficient to hold him in the
jail. Id. at 2-3. The sheriff was found guilty of a misdemeanor
under the fifteenth section of what was then called the
Sheriff's Act and what is now codified as N.J.S.A. 30:8-1. Id.
at 5.

In its opinion on the sheriff's appeal, the court
addressed, amongst other things, the circumstances under which
an arresting officer would transfer an arrestee into the custody
of a Sheriff's Officer.

A peace officer is authorized and required to arrest
without a warrant one who has committed a felony or
other serious criminal offense in his presence, and to
keep him safe until a hearing may be had before a
magistrate. It would be strange indeed if the law
imposed this duty upon him, and yet afforded him no
place in which to have his prisoner temporarily
confined until such hearing could be secured. The
contrary is the fact. Where the hearing cannot be had
at once, the arresting officer has a right, if it be
requisite to do so for the safekeeping of the
prisoner, to place them in the county prison, or other
piace of temporary confinement, until such hearing can
be arranged for. The [Sheriff’s Act] is a legislative
recognition of this right, and gives the sheriff, or
other keeper of the common jail of the county, no
option when the officer produces his prisoner at the
door of the jail, but compels him to receive the
prisoner into his custody, and provides a penalty for
his refusal to do so. And this obligation on the part
of the sheriff exists in every case where the arrest
has been legally made, whether with or without a
warrant.

 

 

 

 

 

 

 

 

 

[Id. at 4-5 (emphasis added) .]

25
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 30 of 33 PagelD: 101

Acknowledging that there can be questionable circumstances
in arrests, the opinion also includes that any “irregularity” in
the arrest can be taken advantage of by the person arrested “and
not third parties” - the third party being the sheriff in that
case. Id. at 3.

In Gibson v. Inacio, 2010 WL 3943684 (D.N.J. October 5,

 

2010) the court recognized the validity of the long standing

principles annunciated in Kelly, dismissing a § 1983 claim
against the Union County Jail, i.e., Union County. In that

matter, the plaintiff asserted she was wrongfully arrested and
transferred to the Union County Jail for failure to pay parking
tickets that had been dismissed. In dismissing the plaintiff's
claims against Union County, Judge Wigenton, relying on N.J.S.A.
30:8-1, held that Union County did not violate Plaintiff's
constitutional rights by jailing her after she was lawfully
arrested. Id. at *12. Thus, Union County and its employees were
immune from suit, and dismissed from the case, because “they

were performing their statutorily mandated duties.” Id.

 

Similarly, in State v. Hughes, the court in finding that
the Monmouth County Sheriff did not have the inherent authority
to defer a prisoner’s incarceration, noted the statutory
obligation of N.d.S.A. 30:8-1, which imposed upon the sheriff

the obligation to “receive from constables or other officers all

26
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 31 of 33 PagelD: 102

persons apprehended by such constables or officers for offenses
against this state.” 230 N.J. Super. 223, 229 (App. Div. 1989),

In Plaintiff's Complaint, he asserts three facts depicting
the actions of the Monmouth County Sheriff's Officers on June 1,
2020: one or more Sheriff's Officer received Plaintiff after he
was arrested, asked Plaintiff a question related to his press
badges, and transported him to the police station in Belmar
where he was temporarily confined. The receipt and transport of
an arrestee is part and parcel of the Sheriff's Officers’
Statutory duties, duties which they are statutorily prohibited
from not performing. Whether any Sheriff's Officer asked if
Plaintiff was a reporter, or knew or had reason to know he was a
reporter, is of no moment under a reading of N.J.S.A. 30:8-1,
because that statute prohibits the Sheriff’s Officer from
refusing to receive an arrestee.

The fact that Plaintiff was a reporter does not provide him
with blanket immunity from arrest, Lashinsky, supra, 81 N.J. 1,
and even if his arrest were “irregular” or uncommon under the
circumstances, the Monmouth County Sheriff's Officers had no
statutory or legal authority to release him due to any arm’s-
length perception of irregularity. Indeed, even if the Sheriff's
Officers were not statutorily prohibited from releasing
Plaintiff, to do so based on press credentials alone would have

been reckless as they were not the arresting authority and had

27
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 32 of 33 PagelD: 103

no knowledge of the reason for his arrest. See Point I(B),
Supra.

In short, the Monmouth County Sheriff's Officers who
interacted with Plaintiff on June 1, 2020, did not have the
legal authority to refuse acceptance of Plaintiff into their
custody once Plaintiff had been arrested by Asbury Park police.
Assuming arguendo that Plaintiff expressed to a Sheriff's
Officer that he was a member of the press to insinuate that he
had been arrested in violation of his constitutional rights, the
long-standing authority in State v. Kelly makes clear that the
Sheriff’s Officers were prohibited from releasing him whether or
not there was a real or perceived “irregularity” in the arrest.

Thus, Plaintiff's claim against Monmouth County dye to the
actions of the Sheriff's Officers has no basis in law and must
be dismissed pursuant to Fed. R. Civ. P. 12(b) (6) for failure to

state a claim.

28
Case 3:20-cv-08710-AET-DEA Document 8-1 Filed 08/19/20 Page 33 of 33 PagelD: 104

CONCLUSION
For the foregoing reasons, Defendant Monmouth County’s
motion dismiss should be granted and the Plaintiff's Complaint
should be dismissed as to Monmouth County, with prejudice.
GLUCKWALRATH LLP

Attorneys for Defendant
Monmouth County

By:_(o Fay lL. Szakat
By: [Mf RobywB. Gigu

Dated: August 19, 2020

2g
